Citation Nr: 0320993	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that apparently reopened and denied the above 
claims.  In accordance with the United States Court of 
Appeals for the Federal Circuit (CAFC) ruling in Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the Board is 
obligated to address the issue of new and material evidence 
regardless of the RO's ruling on this matter.  


FINDINGS OF FACT

1.  In a rating decision of December 1996, the RO denied the 
veteran's claim for entitlement to service connection for 
left ankle and left knee disabilities.  He was notified of 
this decision in a letter issued in the same month and did 
not appeal this determination.

2.  The additional evidence added to the record since 
December 1996 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The December 1996 decision denying service connection for 
left ankle and left knee disabilities is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of December 1996 denying 
entitlement to service connection for a left ankle 
disability, new and material evidence sufficient to reopen 
this claim was received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (Effective prior to August 29, 2001).

3.  Subsequent to the decision of December 1996 denying 
entitlement to service connection for a left knee disability, 
new and material evidence sufficient to reopen this claim was 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
matters decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, any failure in VA's duty to notify 
and assist the veteran regarding his claims for new and 
material evidence is moot.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Submission of New and Material Evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim substantially predates August 2001, the new regulatory 
criteria are not applicable.

In a rating decision of December 1996, the RO denied 
entitlement to service connection for left ankle and left 
knee disabilities on the bases that the veteran's claimed in-
service left ankle injury did not result in a chronic 
disorder, nor was there competent medical evidence linking a 
current left ankle or left knee disability to the veteran's 
military service.  He was notified of this decision and his 
appellant rights by letter issued in the same month that was 
sent to his last reported address.  This address had been 
reported on the veteran's claim received in June 1996.  He 
did not respond to this notification within one year.  There 
is no objective evidence, nor has the veteran alleged, that 
he did not receive the December 1996 notification.  This 
decision is final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in December 1996 included the 
veteran's allegations that his current left ankle and left 
knee disabilities were the result of an in-service injury.  
Also of record were his available service medical records 
that noted a left ankle injury in October 1967, but failed to 
find any chronic left ankle or left knee disability on yearly 
physical examinations from 1980 to 1991.  Private outpatient 
records in 1994 and 1996 noted complaints of left ankle and 
left knee pain with impressions of gouty arthritis and left 
knee sprain.  A left knee magnetic resonance image (MRI) of 
January 1994 found a trabecular fracture and ligamentous 
strain.

Since the December 1996 decision, VA has received left ankle 
and left knee MRI reports dated in December 1999 that noted 
abnormalities with both joints.  A VA treatment record of 
February 2000 indicated that the veteran had received a left 
knee replacement during the prior month.  The assessment was 
status post reconstructive surgery left knee.  Finally, in a 
letter prepared in April 2000, the veteran's private 
physician indicated that the veteran had experienced problems 
with his left ankle and left knee since an in-service injury 
in 1967.  She opined that the veteran's current left knee 
disability was etiologically related to his in-service 
injury.

The evidence received since December 1996 is new and material 
in that it provides new evidence of chronic disabilities 
associated with the veteran's left ankle and left knee and a 
competent medical nexus opinion linking these disabilities to 
an in-service injury.  This evidence was not before VA in 
December 1996.  For this reason, the Board finds that the 
evidence added to the record since December 1996 is so 
significant that it must be considered in order to fairly 
decide the claims.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a left ankle 
disability having been submitted, the claim is reopened.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a left knee 
disability having been submitted, the claim is reopened.



REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the current case, the RO issued letters in March and June 
2000 that informed the veteran of the evidence required to 
reopen his current claims and establish entitlement to 
service connection.  However, both of these letters insisted 
that it was the veteran's responsibility to establish a 
"well-grounded claim" before VA had any duty to assist him 
in substantiating his claims.  In addition, a statement of 
the Case (SOC) issued in July 2001 noted provisions of 
38 C.F.R. § 3.102 that were no longer in effect.  (That is, 
the old provisions of 38 C.F.R. § 3.102 that informed the 
veteran he was still required to submit evidence sufficient 
to justify a belief in a fair and impartial mind that the 
claim is well grounded.)  Based on this evidence, the Board 
of Veterans' Appeals (Board) finds that VA has failed to 
properly notify the claimant of the provisions of the VCAA or 
affirmatively determine that VA's actions are in compliance 
with the VCAA.  Therefore, this case must be remanded in 
order to ensure VA compliance with its duty to notify and 
assist the claimant.

A review of the claims file indicates that the veteran's 
service medical records from his period of active service 
have not been incorporated into the claims file.  It is clear 
that the RO has taken substantial steps to obtain these 
records from other agencies of the U. S. Government and 
attempted to reconstruct these records through the veteran.  
The veteran did submit a copy of an in-service X-ray dated in 
October 1967 that noted a left ankle injury.  While the 
veteran has indicated that no additional service medical 
records are in his possession, he has not revealed the source 
of this X-ray report.  On remand, the RO should contact the 
veteran and request that he identify the source of this X-ray 
report and attempt to follow all leads provided by the 
veteran.  

In March 2001, the veteran identified a private physician and 
a private hospital that he indicated had medical records that 
were pertinent to his current claims.  It does not appear 
that VA has attempted to obtain these records and should do 
so on remand.

Finally, the Board notes that the veteran has not received a 
VA compensation examination that would render an opinion on 
the existence and etiology of any left ankle and left knee 
disabilities.  Such an examination should be obtained on 
remand.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA healthcare providers that have 
treated him for any left ankle and/or 
left knee disabilities since his 
separation from service.  Make 
arrangements to obtain these and all 
other identified treatment records.  
Specifically request signed release forms 
for Dr. Sanjay Misra (The San Antonio 
Orthopaedic Group; Santa Rosa N.W. Tower 
1; 2829 Babcock Road, Suite 700; San 
Antonio, Texas 78229) for treatment from 
January 2000 to the present time, and the 
Southwest General Hospital (7400 Barlite 
Boulevard; San Antonio, Texas 78224) for 
treatment from January 2000 to the 
present time.  

Also request that the veteran to identify 
the source of his copy of the in-service 
left ankle X-ray taken in October 1967.  
The RO should request copies of the 
veteran's service medical records from 
all sources identified by the veteran.

3.  The RO should contact the Audie 
Murphy VA Medical Center and the VA 
Outpatient Clinic in Laredo, Texas, and 
request all records noting treatment for 
a left ankle and/or left knee disability 
dated from 2000 to the present time.  

4.  The RO should conduct a review of the 
claims file and ensure that no other 
notification or development action 
required by the VCAA regarding the 
missing service medical records from the 
veteran's period of active service.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  The RO must make a determination 
for the record that it is reasonably 
certain that any missing service medical 
records no longer exist or that further 
efforts to obtain these records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3).
5.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  an 
orthopedic examination to determine the 
existence and etiology of any left ankle 
and/or left knee disability.  Send the 
claims folder to the examiner for review.  
Please provide the examiner with the 
following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran claims that in-service 
injuries from parachute jumps has 
resulted in his current left ankle and 
left knee disabilities.  An in-service X-
ray of October 1967 confirms a left ankle 
injury during a parachute jump, but ruled 
out a fracture.  Treatment records 
starting in the mid-1990s have noted 
various impressions and diagnoses for 
left ankle and knee disabilities.  A 
private physician opined in a letter of 
April 2000 that the veteran sustained a 
traumatic injury to his left lower 
extremity in 1967, to include a "marked 
dislocated fracture" of the left ankle.  
She opined that the veteran's current 
"post-traumatic DJD," marked 
degenerative changes, and marked 
osteochondral defects were all related to 
his in-service injury. 
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:
a.  Does the veteran currently 
suffer with any type of left ankle 
and/or left knee disability?  If so, 
please provide all appropriate 
diagnoses.
b.  If so, is it at least as likely 
as not that any current left ankle 
and/or left knee disorder had its 
onset during active military service 
or is related to any in-service 
disease or injury? 
c.  Is it at least as likely as not 
that any current left knee disorder 
was either (a) caused by or (b) 
aggravated by any left ankle 
disorder?  
6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

7.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002) and 
consider all evidence received since the 
July 2001 SOC.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



